Title: John Quincy Adams to John Adams, 21 May 1781
From: Adams, John Quincy
To: Adams, John


     
      Honour’d Sir
      Leyden May the 21 st 1781
     
     Inclosed are some numbers of the lettres Hollandoises.I took them out of thier covers, because I knew they were nothing else, and I could not do them up so well when they were in, however, if you please, I will not take out any more; Mr. Luzac’s this day’s paper is also inclos’d.
     
     I wrote to brother Charles by Mr. Thaxter, and to you the night before last, but have not yet reciev’d answers to either.
     
      I am, your dutiful Son,
      John Quincy Adams
     
    